LOCHREN, District Judge,
after stating the case as above, delivered the opinion of the court.
1. The acts of the Nebraska legislature of 1877 and 1879, above referred to, authorized the issuance of the bonds of a county to pay its outstanding and unpaid warrants and indebtedness, upon the requisite action of the county board and vote of the qualified electors, to an amourft not exceeding 10 per cent, of the assessed valuation of the county, irrespective of bonds previously issued for works of interna] improvements or other lawful special purpose. The language of these acts plainly confines the 10 per cent, limitation contained in them to the bonds to be issued under the provisions of those acts. The case of State v. Babcock, 18 Neb. 141, 24 N. W. 556, related to bonds issued after the amendment of 1883, which made a material change in the law.
2. The abstract of assessment of property in Valley county for the year 1879, made by the county clerk, and by Mm certified and transmitted to tbe auditor of tlie state, was a public record of the assessment which the si ahíte required to be so made and transmitted, after the assessment books had been equalized and corrected by the county board. A purchaser of bonds, in determining whether the aggregate issue exceeded the statutory limit of 10 per cent, of the assessed valuation, liad the right to rely upon this abstract as a imblic record, authorized by statute to be made, as showing the amount of the assessment as finally corrected and established by *732the board of equalization, and was not required to look through the books of the precinct assessors, and minutes of the board of equalization, if such minutes were kept, to verify such public record. It is needless, therefore, to consider whether the indebtedness funded by these bonds may not have rested upon the attached territory, as well as upon Valley county proper.
3. By the Laws of 1879 (page 364, § 30) provision is made for ascertaining and making a public record of the result of the vote of the qualified electors of a county, where such a proposition has been submitted to vote, pursuant to law. It is enacted:
“If it appears that two-thirds of the votes east are in favor of the proposition, • and the requirements of law have been fully complied with, the same shall he entered at large by the county board upon the book containing the reeprd of their proceedings.”
This vests in the county board tbe power of determining whether or not it appears that two-thirds of the votes cast are in favor of the proposition, and whether or not the requirements of the law have been fully complied with. And, if they so determine, the act makes it their duty to enter such determination at large upon the book containing the record of their proceedings. Such action by the county board, and entry thereof in its records, constitutes the final and complete record evidence provided for by the legislature, of the submission of the question, the compliance with all requirements, and of the result of the vote. A purchaser of bonds need look no further than to the record so provided for. In this case such record was full and complete, and showed upon its face that the proposition submitted had been carried by a greater than two-thirds vote, and that the requirements of the law had been complied with. The judgment is affirmed.